Exhibit 10.1




STOCK REPURCHASE AGREEMENT

May 1, 2018

1.  Purchase and Sale.  By signing below, the Ogawa Family Trust dated 7/6/98
(the “Selling Stockholder”) agrees to sell to CAI International, Inc. (the
“Company”) an aggregate of 1,225,214 shares (the “Shares”) of common stock, par
value $0.0001 per share, of the Company, and the Company, on the basis of the
representations, warranties and agreements set forth herein and subject to the
conditions set forth herein, agrees to purchase the Shares from the Selling
Stockholder at a price equal to $27,947,131.34, which is calculated by
multiplying (a) the number of Shares and (b) $22.81 per share.

2.  Payment.  Payment for the Shares shall be made by wire transfer in
immediately available funds to the account specified by the Selling Stockholder
immediately following delivery or crediting of the Shares to an account
designated by the Company.

3.  Representations, Warranties and Agreements of the Selling Stockholder.  The
Selling Stockholder represents and warrants to, and agrees with, the Company
that:

   (a)  The Selling Stockholder has full right, power and authority to enter
into this agreement and to sell, assign, transfer and deliver the Shares to be
sold by the Selling Stockholder hereunder; this agreement, has been duly
authorized, executed and delivered by the Selling Stockholder.

   (b)  The execution, delivery and performance by the Selling Stockholder
hereof, the sale of the Shares to be sold by the Selling Stockholder and the
consummation by the Selling Stockholder of the transactions contemplated herein
will not (i) conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance upon any property or assets of
the Selling Stockholder pursuant to, any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which the Selling Stockholder
is a party or by which the Selling Stockholder is bound or to which any of the
property or assets of the Selling Stockholder is subject or (ii) result in the
violation of any law or statute or judgment, order, rule or regulation of any
court or arbitrator or governmental or regulatory agency.

   (c)  The Selling Stockholder has good and valid title to the Shares, free and
clear of all liens, encumbrances, equities or adverse claims; the Selling
Stockholder will have, immediately prior to the closing of the transaction
contemplated hereby, good and valid title to the Shares, free and clear of all
liens, encumbrances, equities or adverse claims; and, upon delivery and transfer
of the Shares and payment therefor pursuant hereto, good and valid title to such
Shares, free and clear of all liens, encumbrances, equities or adverse claims,
will pass to the Company.

   (d)  As of the date hereof, and as of the closing of the transaction
contemplated hereby, as the case may be, the sale of the Shares by the Selling
Stockholder is not, and will not be, prompted by any material non-public
information concerning the Company.

   (e)  The Selling Stockholder acknowledges that none of the Company or its
affiliates (other than the Selling Stockholder, who is currently a director of
the Company or an affiliate of a director of the Company) or agents is acting as
a fiduciary or financial or investment adviser to the Selling Stockholder, and
has not given the Selling Stockholder any investment advice, opinion or other
information on whether the transfer of the Shares is prudent.  The Selling
Stockholder understands and acknowledges that the Company is not making, and has
not made, any statement, representation or warranty to the Selling Stockholder
concerning: (w) the fairness or adequacy of the price for the Shares; (x) the
current or likely future value of the Shares; (y) the markets, business,
services, management, technical or marketing capabilities, financial affairs or
prospects of the Company; or (z) any other matter that has been relied upon by
the Selling Stockholder or the Selling Stockholder’s legal counsel or advisors
in assessing the value of the Shares or determining whether to enter into this
agreement upon the terms and conditions set forth herein.



1

--------------------------------------------------------------------------------





4.  Miscellaneous

   (a)  All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given if mailed or transmitted and confirmed
by any standard form of telecommunication. Notices to the Company shall be given
to it at Steuart Tower, 1 Market Plaza, Suite 900 San Francisco, California
94105; Attention: Chief Financial Officer.  Notices to the Selling Stockholder
shall be given to him at 49 Fairview Avenue, Atherton, CA 94027.

   (b)  This agreement shall be governed by and construed in accordance with the
laws of the State of Delaware applicable to agreements made and to be performed
in such state.

   (c)  This agreement may be signed in counterparts (which may include
counterparts delivered by any standard form of telecommunication), each of which
shall be an original and all of which together shall constitute one and the same
instrument.

   (d)  No amendment or waiver of any provision hereof, nor any consent or
approval to any departure therefrom, shall in any event be effective unless the
same shall be in writing and signed by the parties hereto.

   (e)  Except as expressly contemplated herein, each party hereto shall pay its
own expenses in connection with the transactions contemplated hereby.

   (f)  This constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof.  If any one or more of
the provisions contained herein, or the application thereof in any circumstance,
is held invalid, illegal or unenforceable, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be affected or impaired thereby.

   (g)  This agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective successors.  Nothing herein is intended or
shall be construed to give any other person any legal or equitable right, remedy
or claim under or in respect hereof or any provision contained herein.

[Signature Pages Follow]



2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this agreement as of the date set
forth above.





CAI INTERNATIONAL, INC.       By: /s/ VICTOR M. GARCIA Name: Victor M. Garcia
Title: President and Chief Executive Officer



--------------------------------------------------------------------------------





SELLING STOCKHOLDER:     OGAWA FAMILY TRUST DATED 7/6/98     By: ANDREW S. OGAWA
Andrew S. Ogawa, Trustee

